Title: To George Washington from Richard Bland Lee, 28 July 1789
From: Lee, Richard Bland
To: Washington, George

 

Sir
N. York July 28th [1789]

The above letter was written under the impression that the Bill for collecting the impost would have passed within a few days after its date—and in the form in which it was reported by the committee appointed to prepare it. But the delays which have impeded it’s passage and the changes made in it’s form have prevented me from making the communication then intended till the present moment—and render it necessary to vary the application of Mr Scott—who, as a naval office is not established at Alexandria, would be happy to be appointed the Collector at Dumfries. He is young and active, well acquainted from long practice with the duties of the office, and in all other respects qualified for the appointment.
Since writing the above letter I have recieved an intimation from Col. Blackburn that he would be pleased with an appointment in the Impost System—if there should be any which would not interfere with the particular wishes of his friends already employed. I have informed him that I would make the Communication to you—and from the import of his letter would mention him as a candidate for the district of Dumfries: and accordingly take the liberty of mentioning him as such. You are well acquainted with his sufferings and merits.
I am sorry, Sir, to have trespassed so much on your time but it was a duty which I owed to friendship as well as to my country to make known to you, the pretensions and wishes of the respectable gentlemen whom I have taken the Liberty of introducing to your notice. I take the Liberty of adding that I am with the warmest impressions of public gratitude and private esteem yr most obt & hum: servent

Richard Bland Lee


P.S. By the mail of today I have received a letter from col. Blackburn, mentioning that he would be glad of the appointment before alluded to—and begging to be presented to you in the most respectful manner. He would have written to you, if he did not feel a reluctance to address you on a subject, on which you must be fatigued with letters and solicitations.

